                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN et al., on behalf of
themselves and on behalf of all others similarly
situated,

                  Plaintiffs,

       v.                                          Case No. 1:17-cv-05648

TWIN HILL ACQUISITION COMPANY,                     Honorable John J. Tharp, Jr.
INC., a California corporation, AMERICAN
AIRLINES GROUP INC., a Delaware                    Magistrate Judge Jeffrey Cole
corporation, AMERICAN AIRLINES, INC., a
Delaware corporation, PSA AIRLINES, INC.,
a Pennsylvania corporation, ENVOY AIR
INC., a Delaware corporation,

                  Defendants.



 DEFENDANT AMERICAN AIRLINES GROUP INC., AMERICAN AIRLINES, INC.,
 PSA AIRLINES, INC., AND ENVOY AIR INC.’S SUPPLEMENTAL MEMORANDUM
          TO DISMISS CLAIMS OF PLAINTIFFS IN APPENDICES S-Z
                                          ARGUMENT

       On June 4, 2019, eight additional Plaintiffs (the “Additional Plaintiffs”) filed appendices

to the Second Amended Complaint (“SAC”). (See Appxs. S-Z to the SAC, ECF No. 154.) 1

American Airlines, Inc. (“American”) hereby designates its Motion to Dismiss the SAC, Reply,

First Supplemental Memorandum, and Reply in Support of First Supplemental Memorandum

(collectively, the “Designated Filings”) in response to the claims of all eight Additional

Plaintiffs. (See ECF Nos. 108, 141, 147 & 153.)

       The Additional Plaintiffs reside in five states—Arizona, California, Massachusetts, North

Carolina, and Texas. (See Appxs. S-Z to the SAC.) American addressed the law of all five

states in the Designated Filings. (See ECF Nos. 108, 141, 147 & 153.) The individual

allegations of the Additional Plaintiffs add nothing to the SAC or the prior Appendices that

would change the conclusions American established in the Designated Filings. Accordingly, for

the same reasons set forth in those filings, the claims of these eight Additional Plaintiffs should

be dismissed based on workers’ compensation exclusivity and for failing to allege the essential

elements of any of their claims. (See ECF Nos. 108, 141 147, & 153.)2

       The claims of Plaintiffs Corey and Young, who reside in Texas and North Carolina,

respectively, fail for the additional reason that neither of them reported any proximity reactions

to American before this pleading. (Appx. V to SAC, ¶ 558; Appx. W to the SAC, ¶ 561.) Thus,


1
  These eight Additional Plaintiffs are Baugh, Corey, Mangone, McAlpin, Olson, Shanneen, Whitney, and
Young. (Appxs. S-Z to the SAC.)
2
  Of the eight Additional Plaintiffs, one is an employee of Envoy Air Inc. (Baugh), one is a former
employee of PSA Airlines, Inc. (“PSA”) (Shaneen), and the remaining six are employees of American
(Corey, Magone, McAlpin, Olson, Whitney, and Young). (Appxs. S-Z to the SAC.). For the reasons
described in footnote 1 of American’s Motion, Plaintiffs’ claims against AAG, Envoy and PSA fail for
the same reasons their claims fail as to American. Moreover, Plaintiff Shaneen alleges no facts
whatsoever to suggest that American, AAG or Envoy—rather than her former employer, PSA—had any
knowledge whatsoever regarding her alleged “proximity reactions” to the uniform. Plaintiff Baugh
likewise alleges no facts to suggest that American, AAG or PSA—rather than her employer Envoy—had
any knowledge regarding her alleged proximity reactions.


                                                  1
under the substantial certainty test standard applied in Texas and North Carolina, Plaintiffs Corey

and Young provide no basis whatsoever to infer that American knew with substantial certainty

that they would have a proximity reaction to the Twin Hill uniform. See Reed Tool Co. v.

Copelin, 689 S.W.2d 404, 406 (Tex. 1985); Woodson v. Rowland, 329 N.C. 330, 340, 407 S.E.2d

222, 228 (1991).

       To the extent Plaintiffs Baugh or Olson argue that their allegations put their claims

outside of the California Workers’ Compensation Act (“CWCA”), they would be wrong. Similar

to Plaintiff Snow, neither Plaintiff Baugh nor Plaintiff Olson allege facts that satisfy any of the

exceptions to the CWCA. (See ECF No. 153 at 6-10.) First, similar to Plaintiff Snow, Plaintiff

Baugh and Plaintiff Olson cannot allege any conduct that falls outside the scope of the employer-

employee relationship. (See id. at 6-7.) American’s distribution of work uniforms is not

behavior outside the scope of the employer-employee relationship nor is it outside the scope of

employment for Plaintiffs to wear a uniform distributed by their employer. (See id.) Second,

Plaintiff Baugh and Plaintiff Olson cannot satisfy the fraudulent concealment exception for the

same reason Plaintiff Snow could not—American only learned of these plaintiffs’ alleged

injuries from the plaintiffs themselves. (Appx. T to the SAC, ¶¶ 549, 552; Appx. U to the SAC,

¶ 555); (see ECF No. 153 at 7-10.) Notably, American only learned of Plaintiff Baugh’s alleged

proximity reactions through this pleading, as she had never before reported her alleged proximity

reactions to American nor her employer, Envoy Air Inc. (Appx. T to the SAC, ¶¶ 544, 552.)

                                          CONCLUSION

       For these reasons, and for the reasons stated in American’s Motion, Reply, First

Supplemental Memorandum and Reply in Support of First Supplemental Memorandum—ECF

Nos. 108, 141, 147, and 153—the Additional Plaintiffs’ claims against AAG, American, PSA,

and Envoy should be dismissed with prejudice.


                                                  2
Dated: June 17, 2019   Respectfully submitted,
                        By:     /s/ Mark W. Robertson
                        Mark W. Robertson (NY Bar # 4508248)
                        (admitted pro hac vice)
                        O’MELVENY & MYERS LLP
                        Times Square Tower
                        7 Times Square
                        New York, New York 10036
                        Telephone: (212) 326-2000
                        Fax: (212) 326-2061
                        Email: mrobertson@omm.com

                        Susannah K. Howard (CA Bar # 291326)
                        (admitted pro hac vice)
                        O’MELVENY & MYERS LLP
                        Two Embarcadero Center, 28th Floor
                        San Francisco, California 94111
                        Telephone: (415) 984-8700
                        Fax: (415) 984-8701
                        E-mail: showard@omm.com

                        Larry S. Kaplan (ARDC # 1398717)
                        KMA Zuckert LLC
                        200 W. Madison Street, 16th Floor
                        Chicago, IL 60606
                        Telephone: (312) 345-3035
                        E-mail: lkaplan@zmazuckert.com

                        Attorneys for Defendants American Airlines
                        Group Inc., American Airlines, Inc., PSA
                        Airlines, Inc., and Envoy Air Inc.




                          3
                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that, on this 17th day of June 2019, copies of the

foregoing document and all exhibits thereto were filed with the Clerk of the Court through the

CM/ECF system, which will send notification of such filing to all counsel of record at the email

addresses on file with the Court.




                                                 By:    /s/ Mark W. Robertson
                                                            Mark W. Robertson
